Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 1 of 18 PageID: 45



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    SAMUEL A. MALAT,                      1:19-cv-14841-NLH-AMD

                   Plaintiff,             OPINION

         v.

    BOROUGH OF MAGNOLIA, POLICE
    CHIEF ROBERT A. STETSER,
    POLICE LIEUTENANT J. VADURRO,
    NEW JERSEY MOTOR VEHICLE
    COMMISSION, PROSECUTOR CHERYL
    H. COHEN, ESQ., JOHN DOES 1
    THROUGH 10,

                   Defendants.


APPEARANCES:

SAMUEL A. MALAT
24 MCMICHAEL AVE
SOMERDALE, NJ 08083

     Appearing pro se

DEAN R. WITTMAN
ZELLER & WIELICZKO LLP
120 Haddontowne Court
CHERRY HILL, NJ 08034

     On behalf of Defendants Borough of Magnolia, Police Chief
     Robert A. Stetser, Police Lieutenant J. Vadurro, and
     Prosecutor Cheryl H. Cohen, Esq.

HILLMAN, District Judge

     This matter concerns claims by Plaintiff, Samuel A. Malat,

appearing pro se, that Defendants violated his constitutional

rights and committed state law torts arising from motor vehicle

citations that ultimately led to his arrest.         Defendants Borough
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 2 of 18 PageID: 46



of Magnolia, Police Chief Robert A. Stetser, Police Lieutenant

J. Vadurro, and Prosecutor Cheryl H. Cohen, Esq. (“Magnolia

Defendants”) have moved to dismiss Plaintiff’s complaint against

them.   Plaintiff has not filed an opposition.

     For the reasons expressed below, Defendants’ motion will be

granted, and Plaintiff’s claims against them will be dismissed.

With regard to Defendant New Jersey Motor Vehicle Commission

(“MVC”), which has not appeared in the action, the Court will

direct Plaintiff to show cause as to why his claims against the

MVC should not also be dismissed. 1

                                BACKGROUND

     Plaintiff claims that Defendants violated his substantive

and procedural due process rights, discriminated against him,

performed an unreasonable seizure of him, and committed

negligent hiring, all of which caused him emotional and physical

distress and money damages.      As to the Magnolia Defendants,

Plaintiff alleges:


1 Plaintiff filed his complaint on July 9, 2019. The Clerk’s
Office issued summonses to Plaintiff for each Defendant on that
same day. All Defendants, except for Defendant Motor Vehicle
Commission (“MVC”), filed their motion to dismiss on October 24,
2019. The MVC has not appeared in the action. Plaintiff has
not filed proof of service for any Defendant, has not filed an
opposition to Defendants’ motion and has not otherwise
communicated with the Court since his initial filing. As
explained below, Plaintiff’s claims against the Magnolia
Defendants will be dismissed without prejudice, and Plaintiff’s
claims against the MVC will be subject to an Order to Show Cause
as to why those claims should not also be dismissed.
                                     2
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 3 of 18 PageID: 47



     At all times relevant herein, Defendant, Borough of
     Magnolia and its Police Department and Municipal Court
     Staff were public entities, created and existing pursuant
     to the laws of the State of New Jersey located in Camden
     County, New Jersey, which was the employer of the
     individual defendant, including the John Doe defendants,
     and which authorized, ratified, and/or although not
     authorized by officially adopted and promulgated policy, is
     so common and well settled as to constitute a custom that
     fairly represents municipal policy and/or whose officers
     endowed with final or supervisory power of authority
     declared such policy which permits and tolerates illegal
     conduct, including harassment, excessive use of police
     power, tortuous interference with business relations,
     intentional infliction of distress, and illegal
     discrimination.

     Former Police Chief Robert A. Stetzer, Police Lie[u]tenant
     J. Vadurro and other employees associated with the [Borough
     of Magnolia] Municipal Court, contrary to the Constitution
     of the United States and the laws promulgated there under,
     violated Plaintiff's Constitutional Rights and
     discriminated against the Plaintiff, inter alia, as
     follows:

           a.    Pursuing Motor Vehicle Citations that were not
                 violations.

           b.    Creating a violation and serving same by the U.S.
                 mails 93 days after the alleged violation.

           c.    Back dating the Summons over 90 days to make it
                 appear that the Summons was less than 60 days old.

           d.    Making a false statement on the Summons that there
                 "just and reasonable grounds to believe that
                 (plaintiff] committed the above offense ... "
                 knowing that the statement was materially false.

           e.    Fabricating charges with the Division of Motor
                 Vehicles after Municipal charges related to the
                 event were dismissed in open Court.

           f.    Purposely, and with the intention of depriving
                 Plaintiff with an opportunity to mount an
                 effective defense, conceal from Plaintiff the
                 charges for a period of time that was calculated

                                     3
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 4 of 18 PageID: 48



                 to impose severe emotional distress.

           g.    Attempt to assess court fines and costs against
                 Plaintiff and others like him, for other than
                 authorized purposes, including, but, not limited
                 to, intimidate municipal Court defendants to
                 coerce payment of fines to which Magnolia was not
                 entitled and funding municipal shortfalls.

           h.    Listing Defendant as Failure to Appear and causing
                 a Warrant to be issued against him with full
                 knowledge that the Court Appearance in question
                 had been postponed. This resulted in Plaintiff
                 losing more than a day of earnings after being
                 arrested by the New Jersey State Police,
                 Bordentown Barracks.

           i.    Not recalling a warrant to be withdrawn even after
                 a new court date was assigned. This resulted in
                 Plaintiff losing a second day of earnings after
                 being arrested a second time on the same Failure
                 to Appear Warrant by a second Police Authority,
                 Lakewood New Jersey, and being arrested a second
                 time.

(Docket No. 1 at 1-3.)

     For Defendant MVC, Plaintiff alleges:

     New Jersey Motor Vehicle Commission, contrary to the
     Constitution of the United States and the laws promulgated
     there under, violated Plaintiffs Constitutional Rights and
     discriminated against the Plaintiff, inter alia, as
     follows:

           a.    Allowed information known to be inaccurate to
                 remain on a data base that is used by law
                 enforcement agencies, including Defendant Borough
                 of Magnolia, causing charges for non-moving
                 violations to be issued against innocent persons,
                 including Plaintiff.

           b.    Purposely, and with the intention of depriving
                 Plaintiff, and others, with an opportunity to
                 mount an effective defense, conceal from Plaintiff
                 the charges for a period of time that was
                 calculated to impose severe emotional distress and

                                     4
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 5 of 18 PageID: 49



                 other damages.

           c.    Threaten Plaintiff, and others like him, for other
                 than authorized purposes, including, but not
                 limited to, funding monetary shortfalls.

(Docket No. 1 at 4.)

     The Magnolia Defendants have moved to dismiss Plaintiff’s

claims against them because they fail to meet the pleading

standards required by Fed. R. Civ. P. 8(a) and Bell Atl. Corp.

v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S.

662 (2009). 2   Plaintiff has not opposed Defendants’ motion.         As

noted above, the MVC has not appeared in the action, but the

Court will sua sponte review Plaintiff’s claims against the MVC. 3


2 These Defendants also argue Plaintiff’s claims must be
dismissed on various doctrines, such as the Heck doctrine, the
Rooker-Feldman doctrine, the absolute prosecutorial immunity
doctrine, and the qualified immunity doctrine. The Court cannot
opine on the application of these doctrines to Plaintiff’s
complaint because of the lack of facts to support each of his
claims against each defendant, as discussed below. For example,
in Heck v. Humphrey, 512 U.S. 477 (1994), the Supreme Court held
that a § 1983 claim for damages premised on a civil rights
violation is barred if the suit is inconsistent with or would
undermine the lawfulness of a state conviction or sentence.
Because Plaintiff’s complaint is silent as to what crime he was
convicted of and what sentence was imposed, the Court cannot
determine whether Heck bars his claims. The lack of facts to
support Plaintiff’s claims similarly prevents this Court from
considering whether the other doctrines bar his claims. This
demonstrates why Plaintiff’s complaint must be dismissed for
failure to meet the most basic pleading standards. Should
Plaintiff file an amended complaint, Defendants are not
precluded from raising these bases for dismissal in response, if
it is appropriate to do so.

3 District courts may dismiss claims that do not state causes of
action sua sponte. See Bintliff–Ritchie v. American Reinsurance
                                     5
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 6 of 18 PageID: 50



                                DISCUSSION

     A.    Subject matter jurisdiction

     Because Plaintiff has brought claims pursuant to 42 U.S.C.

§ 1983 for alleged violations of his constitutional rights, this

Court has jurisdiction of this matter pursuant to 28 U.S.C. §§

1331 and 1343. 4   The Court may exercise supplemental jurisdiction

over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.




Company, 285 Fed. App'x 940, 943 (3d Cir. 2008) (“The District
Court has the power to dismiss claims sua sponte under Rule
12(b)(6).”); Bryson v. Brand Insulations, Inc., 621 F.2d 556,
559 (3d Cir. 1980); Worster-Sims v. Tropicana Entertainment,
Inc., 46 F. Supp. 3d 513, 517 (D.N.J. 2014).

4 Plaintiff has brought his claims pursuant to 42 U.S.C. § 1983,
which provides in pertinent part:

     Every person who, under color of any statute, ordinance,
     regulation, custom, or usage, of any State or Territory,
     subjects, or causes to be subjected, any citizen of the
     United States or other person within the jurisdiction
     thereof to the deprivation of any rights, privileges, or
     immunities secured by the Constitution and laws, shall be
     liable to the party injured in an action at law, suit in
     equity, or other proper proceeding for redress.

“By its terms, of course, the statute creates no substantive
rights; it merely provides remedies for deprivations of rights
established elsewhere.” City of Oklahoma City v. Tuttle, 471
U.S. 808, 816 (1985). Thus, “[t]o establish a claim under 42
U.S.C. § 1983, [a plaintiff] must demonstrate a violation of a
right secured by the Constitution and the laws of the United
States [and] that the alleged deprivation was committed by a
person acting under color of state law.” Moore v. Tartler, 986
F.2d 682, 685 (3d Cir. 1993).


                                     6
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 7 of 18 PageID: 51



     B.    Standard for Motion to Dismiss

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”        Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

     To determine the sufficiency of a complaint, a court must

take three steps: (1) the court must take note of the elements a

plaintiff must plead to state a claim; (2) the court should

                                     7
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 8 of 18 PageID: 52



identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth; and

(3) when there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they

plausibly give rise to an entitlement for relief.          Malleus v.

George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

quotations, and other citations omitted).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).        “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     In the case where a plaintiff is proceeding without

counsel, pro se complaints, “however inartfully pleaded, must be

                                     8
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 9 of 18 PageID: 53



held to less stringent standards than formal pleadings drafted

by lawyers.”    Estelle v. Gamble, 429 U.S. 97, 107 (1976).         Pro

se litigants, however, “must still plead the essential elements

of [their] claim and [are] not excused from conforming to the

standard rules of civil procedure.”        McNeil v. United States,

508 U.S. 106, 113 (1993) (“[W]e have never suggested that

procedural rules in ordinary civil litigation should be

interpreted so as to excuse mistakes by those who proceed

without counsel.”); Sykes v. Blockbuster Video, 205 F. App’x

961, 963 (3d Cir. 2006) (finding that pro se plaintiffs are

expected to comply with the Federal Rules of Civil Procedure).

     A court in reviewing a Rule 12(b)(6) motion must only

consider the facts alleged in the pleadings, the documents

attached thereto as exhibits, and matters of judicial notice.

S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

however, “an undisputedly authentic document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiff’s

claims are based on the document.”        Pension Benefit Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993).   If any other matters outside the pleadings are presented

to the court, and the court does not exclude those matters, a

Rule 12(b)(6) motion will be treated as a summary judgment

motion pursuant to Rule 56.      Fed. R. Civ. P. 12(b).

                                     9
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 10 of 18 PageID: 54



      C.    Analysis

            1.    Magnolia Defendants’ motion to dismiss

      The Court finds that Plaintiff’s complaint does not meet

the Rule 8 and Twombly/Iqbal pleading standards.          Plaintiff

alleges that Defendants’ actions arising from citations for

motor vehicle infractions and his resulting arrest for those

citations violated due process, constituted an unreasonable

seizure, and were a result of an unconstitutional municipal

policy and negligent hiring.       A comparison of the elements to

prove each of these claims with the allegations in Plaintiff’s

complaint demonstrates why Plaintiff has failed meet the proper

pleading standards.

       The Due Process Clause of the Fourteenth Amendment

provides that no state shall “deprive any person of life,

liberty, or property, without due process of law.”           U.S. Const.

Amend. XIV, § 1.     It is well established that the Due Process

Clause contains both a procedural and substantive component.

American Exp. Travel Related Services, Inc. v. Sidamon-Eristoff,

669 F.3d 359, 366 (3d Cir. 2012).         To state a claim under § 1983

for deprivation of procedural due process rights, a plaintiff

must allege that (1) he was deprived of an individual interest

that is encompassed within the Fourteenth Amendment's protection

of “life, liberty, or property,” and (2) the procedures

available to him did not provide “due process of law.”           Hill v.

                                     10
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 11 of 18 PageID: 55



Borough of Kutztown, 455 F.3d 225, 233–34 (3d Cir. 2006)

(citation omitted).      To state a substantive due process claim, a

plaintiff must show: (1) he was deprived of a protected property

interest; and (2) a state actor acted with a degree of

culpability that shocks the conscience.         Chainey v. Street, 523

F.3d 200, 219 (3d Cir. 2008); Maple Prop., Inc. v. Twp. of Upper

Providence, 151 F. App'x 174, 179 (3d Cir. 2005) (finding

conscience-shocking behavior where the misconduct involves

corruption, self-dealing, or a concomitant infringement on other

fundamental individual liberties).

      The Fourth Amendment is applicable to the States by the

Fourteenth Amendment.      Baker v. McCollan, 443 U.S. 137, 142

(1979).    The Fourth Amendment guarantees “[t]he right of the

people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures.”           U.S.

Const. amend. IV.     The elements of a § 1983 claim

for unreasonable seizure are (1) actions of the police officers

that constituted a seizure within the meaning of the Fourth

Amendment; and (2) the actions were unreasonable in light of the

surrounding circumstances.       Brower v. County of Inyo, 489 U.S.

593, 597-99 (1989).

      For a claim against a municipality under § 1983, a

municipality cannot be held liable under a theory of respondeat

superior, but instead a municipality may be liable under § 1983

                                     11
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 12 of 18 PageID: 56



“if the plaintiff identifies a municipal ‘policy’ or ‘custom’

that was the ‘moving force’ behind the injury.”          Jewell v.

Ridley Township, 497 F. App’x 182, 185 (3d Cir. 2012) (quoting

Monell v. Dept. of Social Servs. of City of N.Y., 436 U.S. 658,

691 (1978)).    A policy exists “when a decision-maker with final

authority issues an official proclamation, policy, or edict.”

Noble v. City of Camden, 112 F. Supp. 3d 208, 221 (D.N.J. 2015)

(internal quotations and citations omitted).          “[A] custom may be

established by showing that a given course of conduct, although

not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.”           Id.

(internal quotations and citations omitted).

      To succeed on a claim for negligent hiring or supervision,

a plaintiff must prove (1) the employer “knew or had reason to

know of the particular unfitness, incompetence or dangerous

attributes of the employee and could reasonably have foreseen

that such qualities created a risk of harm to other persons” and

(2) the employer’s negligence in hiring and supervising the

employee permitted the employee’s “incompetence, unfitness or

dangerous characteristics” to proximately cause injury to a

third party.    Hayward v. Salem City Board of Education, 2016 WL

4744132, at *11 (D.N.J. 2016) (citing DiCosala v. Kay, 450 A.2d

508, 516 (N.J. 1982); Gargano v. Wyndam Skyline Tower Resorts,

907 F. Supp. 2d 628, 633 (D.N.J. 2012)).

                                     12
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 13 of 18 PageID: 57



      Considering these elements for all of Plaintiff’s claims,

it is clear that Plaintiff’s complaint fails for a fundamental

reason - Plaintiff does not specify which defendant allegedly

committed which act that serves as a basis for each of his

claims.    Plaintiff alleges that “Defendants” collectively

performed all acts that give rise to his claim that he was not

afforded due process and he was unreasonable seized.           Plaintiff,

however, does not articulate, for example, which defendant or

defendants pursued MVC citations that were not violations, 5

backdated the summons and made false statements on it,

fabricated charges with the MVC, assessed coercive court fees,

or issued the warrant for his arrest.

      Presumably the named defendants, Police Chief Robert A.

Stetser, Police Lieutenant J. Vadurro, and Prosecutor Cheryl H.

Cohen, Esq., were involved in these allegations, but pleading

claims against these defendants collectively fails to satisfy

the requirement that for claims brought pursuant to § 1983, a

plaintiff must demonstrate a defendant’s “personal involvement

in the alleged wrongs.”      Chavarriaga v. New Jersey Dep't of

Corr., 806 F.3d 210, 222 (3d Cir. 2015) (quoting Rode v.

Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988)) (“A plaintiff




5 Plaintiff also fails to identify the motor vehicle laws he was
cited for violating, other than to state they were for non-
moving violations. (Docket No. 1 at 4.)
                                     13
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 14 of 18 PageID: 58



makes sufficient allegations of a defendant’s personal

involvement by describing the defendant's participation in or

actual knowledge of and acquiescence in the wrongful conduct.”);

see also Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because

vicarious liability is inapplicable to . . . § 1983 suits, a

plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the

Constitution.”).

      With regard to Plaintiff’s claims that the Borough of

Magnolia fostered an unconstitutional policy that “permits and

tolerates illegal conduct, including harassment, excessive use

of police power, tortuous interference with business relations,

intentional infliction of distress, and illegal discrimination,”

(Docket No. 1 at 3-4), and that the Borough has negligently

hired its employees, such conclusory allegations do not satisfy

the applicable pleading standards for those two claims.            See

Rollins on behalf of Estate of Salaam v. City of Newark, 2020 WL

1528035, at *3 (D.N.J. 2020) (“Conclusory recitations of the

elements of a Monell claim are insufficient.”) (citing Benjamin

v. E. Orange Police Dep’t, 937 F. Supp. 2d 582, 595 (D.N.J.

2013) (dismissing the claim against the city because the

plaintiff failed to plead adequate facts demonstrating the

existence of a policy or custom)); Castro v. Atlantic County,

2018 WL 3122065, at *11 (D.N.J. 2018) (quoting Harvey v. County

                                     14
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 15 of 18 PageID: 59



of Hudson, 2015 WL 9687862, at *10 (D.N.J. 2015) (“The Complaint

alleges no facts about the process by which [the prosecutor’s

office detective] was hired.       It identifies no warning signs in

his background that a diligent search would have uncovered.            And

it fails to allege that such facts, if uncovered, would have

prevented a prudent employer from hiring [him].          The Federal

Rules do not permit a party simply to claim that something is

true in the hope that it might be.        Even allegations on

information and belief (which these are not) require a good

faith, diligent investigation.”)).

      “Each allegation” in a complaint “must be simple, concise,

and direct.”    Fed. R. Civ. P. 8(d)(1).       Plaintiff’s claims

against Defendants Borough of Magnolia, Police Chief Robert A.

Stetser, Police Lieutenant J. Vadurro, and Prosecutor Cheryl H.

Cohen, Esq. must be dismissed because Plaintiff’s complaint

fails to meet this basic requirement.         Plaintiff’s claims will

be dismissed without prejudice, and he will be afforded 30 days

to file an amended complaint.       See Fletcher Harlee Corp. v. Pote

Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007)

(stating that Third Circuit case law “supports the notion that

in civil rights cases district courts must offer amendment

irrespective of whether it is requested when dismissing a case

for failure to state a claim unless doing so would be

inequitable or futile”).

                                     15
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 16 of 18 PageID: 60



            2.    Plaintiff’s claims against the MVC

      The Court will issue an Order to Show Cause as to why

Plaintiff’s claims against the MVC should not be dismissed for

two reasons.     First, Plaintiff has failed to demonstrate that he

has served the MVC within the time required under the Federal

Rules, or that good cause excuses any delay in service.            Under

Fed. R. Civ. P. 4(m), if a plaintiff fails to timely serve the

defendants, the Court may (1) dismiss the action on the motion

of a defendant, (2) dismiss the action on its own after notice

to the plaintiff, or (3) order that service be made within a

specified time.     In order for a plaintiff to receive the benefit

of additional time to serve a defendant, however, the plaintiff

must show “good cause,” which means that the plaintiff must

demonstrate “good faith on the part of the party seeking an

enlargement and some reasonable basis for noncompliance within

the time specified in the rules.”         MCI Telecomms. Corp. v.

Teleconcepts, Inc., 71 F.3d 1086, 1097 (3d Cir. 1995) (citation

omitted).    A plaintiff appearing pro se has the same obligation.

See Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir.

2013) (explaining that pro se litigants are afforded greater

leeway in the interpretation of their pleadings, and they must

receive notice “when a court acts on its own in a way that

significantly alters a pro se litigant’s rights,” but there are

limits to the procedural flexibility: “For example, pro se

                                     16
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 17 of 18 PageID: 61



litigants still must allege sufficient facts in their complaints

to support a claim.      And they still must serve process on the

correct defendants.      At the end of the day, they cannot flout

procedural rules - they must abide by the same rules that apply

to all other litigants.”).

      Second, it appears that the MVC is not a “person” subject

to suit pursuant 42 U.S.C. § 1983, and it is otherwise immune

from suit under the Eleventh Amendment.         See Bahgat v. Township

of East Brunswick, 2017 WL 2345565, at *2 (D.N.J. 2017)

(dismissing claims brought under § 1983 against the MVC because

it was not a “person” under § 1983 and because it was immune

from suit under the Eleventh Amendment, stating, “The judicial

power of the United States shall not be construed to extend to

any suit in law or equity, commenced or prosecuted against one

of the United States by Citizens of another State, or by

Citizens or subjects of any Foreign State.” U.S. CONST. amend.

XI.   The Supreme Court has extended the Eleventh Amendment to

include actions instituted against a state by its own citizens.”

(citing Hans v. L.A., 134 U.S. 1, 11 (1890)); see also Shreve v.

New Jersey Motor Vehicle Commission, 2016 WL 5334661, at *3

(D.N.J. 2016) (same).

      Consequently, Plaintiff shall show cause within 30 days as

to why his claims against the MVC should not be dismissed with

prejudice.

                                     17
Case 1:19-cv-14841-NLH-AMD Document 4 Filed 05/20/20 Page 18 of 18 PageID: 62




                                CONCLUSION

      For the reasons expressed above, Plaintiff’s claims against

the Defendants Borough of Magnolia, Police Chief Robert A.

Stetser, Police Lieutenant J. Vadurro, and Prosecutor Cheryl H.

Cohen, Esq. will be dismissed without prejudice.          Plaintiff will

be afforded 30 days to file an amended complaint.           Within that

same time frame - 30 days - Plaintiff shall show cause as to why

his claims against the New Jersey Motor Vehicle Commission

should not be dismissed with prejudice.

      An appropriate Order will be entered.



Date: May 20, 2020                           s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     18
